DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “dark” in claim 10 is a relative term which renders the claim indefinite. The term “dark” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The only guidance as to what constitutes a “dark color” is the specification’s example of black. It is unclear if other colors may be considered dark, i.e. dark blue, dark green etc. and what the cutoff for a color to be considered dark is.   As such the claim is rendered unclear.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2013/0153424 from IDS.)

Regarding claim 1 Matsumoto discloses a microchip equipped with a chip main body in which a reaction space depressurized with respect to an atmospheric pressure is formed, wherein the chip main body has a two-layer structure of a first 5plate-shaped part having gas impermeability, and a second plate-shaped part having a self-sealing property, which is laminated on one surface of the first plate-shaped part, and the reaction space is formed between the first plate-shaped part and the second plate-shaped part.  (See Matsumoto Figs. 1-3B, Abstract, and [0036]-[0043] wherein there is main chip body with a reaction space 43 depressurized with respect to the atmosphere.  Wherein the chip main body has a two-layer structure with a first plate-shaped part 12 which is impermeable to gas and a second plate-shaped part 11 having a self-sealing property laminated on a top surface of the first plate-shaped part.  The reaction space 43 is formed between the first and second plate-shaped parts.)
10REgarding claim 2 Matsumoto dscilsoes all the claim limitaitons as set Regarding claim 2 Matsumoto discloses all the claim limitations as set forth above as well as the device further comprising: a reinforcing film stuck to a surface of the second plate-shaped part on a side opposite to the first plate-shaped part.  (See Matsumoto Figs. 1-3B wherein there is a reinforcing film 13 stuck to a surface of the second-plate shaped part 11 which is opposite to the first plate-shaped part 12.)

 
Regarding claim 4 Matsumoto discloses all the claim limitations as set forth above as well as the device wherein a checking space independent of the reaction space is formed between the first 20plate-shaped part and the second plate-shaped part, and the reinforcing film is stuck to a position facing the checking space.  (See Matsumoto Figs. 1-3B and [0038] wherein therein is a checking space, i.e. 5 and regions there around, independent, i.e. not fluidically connected, is formed between the first and second plate-shaped parts and the reinforcing film 13 is stuck to a position facing the checking space.)

Regarding claim 5 Matsumoto discloses all the claim limitations as set forth above as well as the device wherein the reinforcing film is integrally stuck to the position facing the injection space and the 25position facing the checking space.  (See Matsumoto Figs. 1-3B wherein the reinforcing film is integrally stuck to the position facing the injection space and the position facing the checking space.)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0153424 from IDS.) as applied to claims above.

Regarding claims 6-7 Matsumoto discloses all the claim limitations as set forth above as well as the device wherein 29 485 1-8044-6617.vlFP16-0862-00 the reinforcing film is stuck to the entire surface of the second plate-shaped part on the side opposite to the first plate-shaped part.  (See Matsumoto Figs. 1-3B wherein the reinforcing film 13 is stuck to the entire surface of the second plate-shaped part 11 on the side opposite to the first plate-shaped part 12)
Assuming arguendo with respect to the size of the reinforcing film and the reinforcing film being stuck to the entire surface of the second plate-shaped part it is noted that such a modification would have required a mere change in size of the reinforcing film which would have been obvious to one of ordinary skill in the art at the time of filing


Matsumoto does not specifically disclose the thickness of the base material being 20 µm or more and 30 µm or less.  As the reactor cost of material, structural integrity, and gas impermeability variables that can be modified, among others, by adjusting said thickness of the film, with said construction cost, structuraly integrity, and gas impermeability increasing as the film thickness is increased, the precise  film thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed film thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time of filing would have optimized, by routine experimentation, the thickness of the film in the apparatus of Matsumoto to obtain the desired balance between the construction cost, structural integrity, and gas impermeability (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. (US 2013/0153424 from IDS) as applied to claims above, and further in view of Nomura et al. (US 2005/0118584).

Regarding claim 10 Matsumoto discloses all the claim limitations as set forth above as well as the device wherein materials are chosen such that they provide less autofluorescence but does not specifically disclose the second plate-shaped part is colored in dark color.

Nomura et al. discloses a detection device wherein materials forming the device are made black, i.e. dark in color, in order to reduce autofluorescence. (See Nomura Abstract and [0036]])

.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kodama et al. (US 2010/0279392) discloses a microfluidic device for performing reactions formed from various layered materials.

Yamada et al. (JP2008232939) discloses a microchip formed from various layered materials including films.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN M HURST/               Primary Examiner, Art Unit 1799